Citation Nr: 0823853	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active military duty from July 1975 to 
July 1978 and from April 1981 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2002, the veteran 
testified at a hearing held at the RO.  Subsequently, in 
April 2004, the veteran testified at a hearing before the 
Board that was held via videoconferencing from the RO.  In 
April 2005 and January 2007, the Board remanded this case.  
The transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's prior remand, it was noted that the veteran 
claims that he injured his back during service in an incident 
where he struck his body into a tree and that a May 2003 VA 
examination presented a possibility that the currently 
diagnosed degenerative disc disease was possibly related to 
this incident.  

The Board remanded this case for a VA examination to include 
a medical opinion regarding the etiology of any current back 
disorder.  Specifically, the following was requested:

Schedule the veteran for a VA examination to determine 
the nature and etiology of any current back disability.  
The examiner should review the claims folder prior to 
examination and should state whether any current back 
disability is as likely as not related to service. Any 
indicated tests, including X- rays if indicated, should 
be accomplished. A rationale for any opinion expressed 
should be provided.

A VA examination was thereafter conducted in July 2007.  The 
examiner indicated that he did not have the claims file for 
review.  The examiner then indicated that while it was 
unlikely that the veteran's knee conditions caused his lumbar 
spine disability, the veteran now states that he has had an 
injury in a training accident in service which more likely 
than not could result, in pertinent part, in thoracolumbar 
strain.  Again, however, there is no indication that such 
opinion was based on a review of the veteran's claims folder 
as directed by the Board's remand.  

The Board finds that the VA examination does not comply with 
the Board's January 2007 remand instructions.  In light of 
the foregoing, further medical assessment is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).  
Accordingly, the case should be returned to the July 2007 VA 
examiner for a review of the veteran's claims folder and 
supplemental medical opinion.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Refer the veteran's claims folder to 
the VA examiner who conducted the July 
2007 VA examination for a supplemental 
medical opinion to determine the etiology 
of any current back disability.  If that 
examiner is unavailable, the requested 
opinion should be obtained from another 
suitably qualified VA examiner.  The 
examiner must review the claims folder 
and should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current back disability is related to 
service.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


